867 F.2d 1421
Marlyn J. BOTTRELL, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 88-3214.
United States Court of Appeals,Federal Circuit.
Feb. 22, 1989.

Appealed from Merit Systems Protection Board.
John C. Morrison, Kiefer & Morrison, Alexandria, Va., argued, for petitioner.
Robert A. Reutershan, Asst. Director, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued, for respondent.  With him on the brief, were John R. Bolton, Asst. Atty. Gen., and David M. Cohen, Director.  Also on the brief, were James M. Strock, Gen. Counsel, Thomas F. Moyer, Asst. Gen. Counsel and Jill Gerstenfield, Office of the Gen. Counsel, Office of Personnel Management, of counsel.
Before FRIEDMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
The Office of Personnel Management (OPM) denied Marlyn Bottrell's request for survivor benefits as the former spouse of a deceased federal employee.  OPM ruled that her divorce decree did not "expressly provide for" a survivor annuity on its face as required by 5 U.S.C. Sec. 8341(h)(1) (Supp. IV 1986).  It also concluded that Bottrell was not a designated beneficiary under 5 U.S.C. Sec. 8342(c) (1982), and therefore not entitled to a lump-sum benefit.


2
The decision of the Merit Systems Protection Board, 36 M.S.P.R. 338 (1988), sustaining OPM's denial of survivor benefits is affirmed on the basis of the Board's opinion which we adopt.


3
AFFIRMED.